Citation Nr: 1438926	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for hypertension for the period since January 11, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to July 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1977 and from December 2003 to March 2005.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that granted service connection and a 10 percent rating for hypertension (listed as high blood pressure), effective March 28, 2005.  

A March 2010 rating decision increased the rating for the Veteran's service-connected hypertension to 10 percent, effective January 11, 2010.  In a May 2012 decision, the Board granted an initial 10 percent rating for hypertension for the period from March 28, 2005 to January 10, 2010.  The Board remanded the issue of entitlement to a rating higher than 10 percent for the period since January 11, 2010, for further development.  The Board also determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claims, and remanded that issue as well, for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A July 2012 RO decision granted a TDIU, effective July 1, 2011.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for entitlement to a TDIU for the period prior to July 1, 2011, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a TDIU rating for the period prior to July 1, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDING OF FACT

For the period since January 11, 2010, the Veteran's service-connected hypertension is manifested by no more than diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for hypertension for the period since January 11, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of July 2005 and December 2007 satisfied the duty to notify provisions.  The December 2007 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In any case, the present appeal arises from disagreement with the initial rating after the award of service connection.  Once service connection is granted, additional notice is not necessary.  

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in August 2010.  VA examinations were conducted in January 2010, August 2010, and August 2012.  The record does not reflect that these examinations are inadequate for deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  

The Board is solely addressing the issue of entitlement to a rating higher than 10 percent for the period since January 11, 2010, as an earlier period was addressed in the last Board decision.

A January 11, 2010 VA hypertension examination report noted that the Veteran's claims file was not requested, but that medical records were reviewed.  The Veteran reported that he was taking three medications for his hypertension.  He stated that his blood pressure readings at home would be up and down.  The Veteran denied that he had myocardial infarctions, hypertensive heart disease, rheumatic heart disease, syphilitic heart disease, coronary artery disease, cardiomegaly, congestive heart failure, endocarditis, pericarditis, or syncope.  It was noted that his medications were Lisinopril, Metoprolol, and Hydrochlorothiazide.  The Veteran indicated that such medications caused gastric upset and acid reflux.  He reported that he maintained a routine of exercise of at least twenty to twenty-five minutes per day, two to three times a week.  The Veteran stated that he walked from three-quarters of a mile to one mile, without symptoms of chest pain or shortness of breath.  It was noted that there was no history of hypertensive renal disease, nosebleeds related to hypertension, or headaches related to hypertension.  

The examiner reported that continuous medication was required for control of the Veteran's hypertension.  The examiner reported that there was no evidence of congestive heart failure or pulmonary hypertension.  The examiner stated that heart sounds were present at S1 and S2, and that there were no extra heart sounds.  The Veteran's heart rhythm was regular.  The examiner indicated that blood pressure readings for the established diagnosis of hypertension were 145/102, 156/106, and 155/103.  

The diagnosis was hypertension.  It was noted that there was no evidence of hypertensive heart disease.  The examiner reported that the Veteran's usual occupation was a clerk at a financial institution and that he was not employed.  The examiner stated that the Veteran indicated that he retired in "June 2009" due to his rotator cuff tear and his depression.  As to the effects on the Veteran's occupation, the examiner noted that the Veteran reported that prior to the start of his medical therapy, he was experiencing episodes of lightheadedness and headaches with visual disturbances.  The Veteran stated that such symptoms improved with his medications.  It was noted that the impact of the Veteran's hypertension on his occupational activities included a lack of stamina.  The Veteran also mentioned a lack of stamina for his usual daily activities.  

VA treatment records dated from January 2010 to July 2010 show that the Veteran was treated for hypertension and that he was taking medication for control of his hypertension.  Several blood pressure readings were reported and all of the diastolic readings were below 110.  The Board notes that all the systolic readings were below 200.  For example, a January 2010 VA treatment entry related a blood pressure reading of 123/83.  Another January 2010 VA treatment entry noted a blood pressure reading of 126/72 and an assessment that included essential hypertension, controlled.  A March 2010 entry related a blood pressure reading of 123/83 and an assessment that included essential hypertension, controlled.  

Records from the SSA indicate that the Veteran was receiving disability compensation.  

An August 2010 VA general medical examination report noted that the Veteran's claims file was not requested, but that his medical records were reviewed.  The Veteran reported that he had a history of hypertension since 2004.  He stated that his medications included Lisinopril, Metoprolol, and Hydrochlorothiazide.  The Veteran indicated that his hypertension was in control.  The examiner reported that the Veteran had no history of a myocardial infarction; rheumatic fever; hypertensive heart disease; a heart rhythm disturbance; valvular heart disease, including a prosthetic valve; congestive heart failure; or other heart disease.  It was noted that the Veteran also denied any angina, dizziness, syncope, fatigue, or dyspnea.  The examiner stated that continuous medication was required for control of the Veteran's hypertension.  The blood pressure readings were 150/110, 150/110, and 150/110.  

The diagnoses included high blood pressure.  It was noted that the Veteran's retired in 2006.  He indicated that he retired for psychiatric problems, specifically his depression and anxiety.  The examiner indicated, as to the effects of the Veteran's hypertension on his occupation activities, that he had increased absenteeism and a lack of stamina.  It was noted that the effects of the Veteran's hypertension on his usual daily activities ranged from none to moderate.  The examiner indicated that the Veteran was able to obtain and secure a gainful job of a semi-sedentary type.  

VA treatment records dated from October 2010 to June 2012 show that the Veteran was treated for multiple disorders including hypertension.  Numerous blood pressure readings were reported and all of the diastolic readings were below 110.  The systolic readings were also all below 200.

For example an October 2010 VA treatment entry related a blood pressure reading of 122/88, as well as an assessment that included essential hypertension, controlled.  A February 2011 entry noted a blood pressure reading of 119/83 and an assessment that included essential hypertension, controlled.  

A June 2011 VA treatment entry indicated a blood pressure reading of 122/78, with an assessment that included essential hypertension.  A September 2011 VA treatment entry noted a blood pressure reading of 137/90 and an assessment that included essential hypertension, controlled.  

A January 2012 VA treatment entry noted a blood pressure reading of 136/89 and an assessment that included essential hypertension, controlled.  A May 2012 VA treatment entry noted a blood pressure reading of 128/79.  An assessment was not provided at that time.  

A June 2012 VA treatment entry noted a blood pressure readings of 142/95 and 140/90, rechecked.  The assessment included essential hypertension, blood pressure of 142/95, 140/90, rechecked, uncontrolled.  

An August 2012 VA hypertension examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had persistent elevated high blood pressure in spite of the use of Metoprolol, Lisinopril, and Hydrochlorothiazide.  The examiner indicated that the Veteran had a history of diastolic blood pressure of predominantly 100 or more.  The examiner referred to blood pressure readings in January 2010 of 145/102, 156/106, and 155/103, and blood pressure readings in "September" 2010 of 150/110, 150/110, and 150/110.  The examiner reported that the Veteran's current blood pressure readings were 157/103, 150/104, and 147/101.  It was noted that the Veteran had no other pertinent physical findings, complications, conditions, or signs or symptoms related to his hypertension.  

The diagnosis was hypertension.  The examiner commented that upon review of the Veteran's claims file, there was no evidence that the Veteran had diastolic pressure predominantly 110, 120, 130, or more, or systolic pressure predominantly 200 or more.  The examiner also indicated that the Veteran's hypertension did not impact his ability to work.  

Based on the evidence, the Board finds that the Veteran's service-connected hypertension is not more than 10 percent disabling for the period since January 11, 2010.  The evidence fails to show diastolic blood pressure readings of predominantly 110 or more or systolic readings of predominantly 200 or more as required for an increased (20 percent rating) under Diagnostic Code 7101 for that period.  The Board observes that an August 2010 VA general medical examination report did report blood pressure readings of 150/110, 150/110, and 150/110.  The Board notes, however, that a prior January 11, 2010 VA hypertension examination report, as well as a subsequent August 2012 VA hypertension examination report, both did not show any diastolic readings of 110 or more.  Moreover, the recent VA treatment reports of record show predominant diastolic readings that are all below 110 and predominant systolic readings that are below 200.  Therefore, a rating in excess of 10 percent is not warranted.  

The Board notes that the evidence shows that the Veteran is prescribed medication to control his hypertension.  Although the blood pressure readings may be higher without the medication, the effects of medication on blood pressure are expressly considered in the rating criteria.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).

The weight of the evidence demonstrates that the Veteran's hypertension is no more than 10 percent disabling for the period since January 11, 2010.  The preponderance of the evidence is against the claim for a rating higher than 10 percent for the period since January 11, 2010; there is no doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The evidence shows that the Veteran's service-connected hypertension results in high blood pressure readings.  The rating criteria considered in this case reasonably describe the Veteran's disability level.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hypertension is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  



ORDER

A rating higher than 10 percent for hypertension for the period since January 11, 2010, is denied.  


REMAND

The remaining issue on appeal is entitlement to a TDIU rating for the period prior to July 1, 2011.  

The Board observes that the Veteran has reported that he last worked full-time in October 2006.  

The Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities for the period prior to July 1, 2011, without such an opinion.

The Veteran has not been specifically afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to July 1, 2011.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Thus, the Board must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone rendered him unemployable for the period prior to July 1, 2011.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  

The examiner must describe the impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to July 1, 2011.  If the examiner finds the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation during the period prior to July 1, 2011, the examiner, if possible, must indicate that date that such occurred.  

If the Veteran's service-connected disabilities did not cumulatively render him unemployable for the period prior to July 1, 2011, the examiner must suggest the type or types of employment in which the Veteran would have been capable of engaging with his current service-connected disabilities, given his skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.

2.  Then, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


